Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendments made in the specification filed 3/26/2021 are not entered as no un-marked substitute specification was filed or the required statement that the subspec contains no new matter.  The examiner has amended the spec as requested in the amendment via examiner’s amendment to expedite prosecution.
In the specification:
On page 1, replace the paragraph starting at line 4 with the following: 
The present invention relates to a window shade assembly wherein the shade is moved and stay then stopped at a desired position without using operation cords. 
 	On page 1, replace the paragraph starting at line 11 with the following: 
A cordless  window shade assembly is then developed which uses coil springs to  adjust the position of the shade. However, the coil spring includes some problems which are that the recovery force of the coil spring is significant so that when the shade is lifted a small distance, the shade cannot stay at that position and will return to the initial position. Therefore, multiple 
 	On page 2, replace the paragraph starting at line 5 with the following: 
The present invention relates to a window shade assembly and comprises a top box having a passage defined axially therethrough, and two end members are respectively connected to two ends of the top box. Each of the two end members has a board  from which an insertion and a seat respectively extend . The two respective insertions are inserted into the passage from the two ends of the top box. A shaft is a hollow shaft and includes two open ends, and a space is defined in the shaft.  The two respective seats of the two end members are respectively inserted into the two open ends of the shaft. The shaft has multiple ridges extending axially from the inner periphery thereof, and a slot is defined axially in the outer periphery of the shaft. A shade is scrolled onto the shaft and has the first end secured and engaged with the slot of the shaft, and a bottom rail is connected to the second end of the shade. 
On page 2, replace the paragraph starting at line 18 with the following: 
A scrolling unit is located in the space and between the two seats. The scrolling unit includes two end parts, a head, a spring and a movable member. The end parts each have a tubular portion and a hole defined through the end part. Multiple first grooves are defined axially in the outer periphery of the tubular portion and located corresponding to the ridges. The two respectively tubular portions are respectively inserted into the two open ends of the shaft, and the two respective seats of the two end members are inserted into the two respectively holes of the two end parts. The the one of the end parts. The scrolling unit generates a scrolling force when the head is rotated so as to adjust the shade. 
On page 5, replace the paragraph starting at line 520 with the following: 
A shaft 3 is a hollow shaft and made of aluminum alloy. The shaft 3 has two open ends, and a space 31 is defined axially in the shaft 3. The two respective seats 23 of the two end members 2 are respectively inserted into two open ends of the shaft 3. The shaft 3 has multiple ridges 32 extending axially from the inner periphery thereof, and a slot 33 is defined axially in the outer periphery of the shaft 3. A shade 4 is scrolled onto the shaft 3 and has the first end thereof  secured and engaged with the slot 33 of the shaft 3. A bottom rail 5 is connected to the second end of the shade 4. Specifically, the  second end of the shade 4 is connected to a connection plate 41 by way of gluing or stitching. The bottom rail 5 includes a slit 51 which is connected with the connection plate 41. Besides, the bottom rail 5 includes at least one weight 52 received therein, and two caps 53 are respectively connected to two ends of the bottom rail 5. The bottom rail 5 has a pull member 54 connected to the lower end thereof so that the users may pull the member 54 to operate the shade 4. 
On page 6, replace the paragraph starting at line 14 with the following: 

A scrolling unit 6 is located in the space 31 and between the two seats 23. The scrolling unit 6 includes two end parts 61, a head 62, a spring 63 and a movable member 64. The end parts 61 each have a tubular portion 611 and a hole 613 defined through the end part 61. Multiple first grooves 612 are defined axially in the outer periphery of the tubular portion 611 and located corresponding to the ridges 32. The two respectively tubular portions 611 are respectively inserted into two open ends of the shaft 3 and the two respective seats 23 of the two end members 2 are inserted into the 
two respectively holes 613 of the two end parts 61. The head 62 is connected to the hole 613 of one of the end parts 61, and the head 62 is connected to a rod 621. The spring 63 is mounted to the rod 621. The movable member 64 includes a seal part 641 and multiple second grooves 642 which are located corresponding to the ridges 32. The spring 63 has the first end mounted to the seal part 641 and stopped by the movable member 64, and the second end of the spring 63 contacts the end part 61. The scrolling unit 6 generates a scrolling force "F" when the head 62 is rotated so as to adjust the shade 4. The shaft 3 is rotated by operation of the end part 61 so that the shade 4 can be moved, and can be  stopped at a desired position without using any braking means to position the shade 4. 
On page 7, replace the paragraph starting at line 12 with the following: 
When the users pulls the shade 4 down to tighten the spring 63, 
the shade 4 is moved to a desired position and does not automatically moves upward. When the shade 4 is lifted, the scrolling force "F" lifts the15 shade instantly. Not like the conventional window shade, the users have to move the shade to a position where the shade is lifted by the spring. In other words, the spring 63 always keeps its scrolling force "F" at a level such that the shade 4 can be does. 
 
Allowable Subject Matter
Claims 1-11 are allowed.
No prior art of record shows the shade assembly as discussed in the first office action, however the insertion is conncted to the box and the shaft is connected to the seat, the seat is not connected to the shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/